DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the application filed September 26, 2021.  Claims 1-20 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites method for returning a results page responsive to a user search query comprising: 
receiving a search query from a user; 
determining, responsive to the query, a set of relevant products from a plurality of product listings based on a similarity of the user query to the respective product listings;
retrieving inventory information respective of each of the relevant products, the inventory information comprising one or more available fulfillment channels respective of each of the relevant products;
ranking the relevant products with respect to each other according to the inventory information;
returning, to the user, a search result comprising a list of the relevant products, ordered according to the ranking.
The limitations recite mental process, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a search result is determined. This represents an evaluation, which is a concept performed in the human mind and falls under mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a computer. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network (receive a search query), 
storing and retrieving information in memory (retrieve inventory information),
performing repetitive calculations (rank products).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 


Dependent claims 2-9 also do not integrate the abstract idea into a practical application. Notably, claims 2-9 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-9 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-9 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-9 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-9 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 10-20, these claims recite at least substantially similar concepts and elements as recited in claims 1-9 such that similar analysis of the claims would be apparent. As such, claims 10-20 are rejected under at east similar rationale. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phillips et al (US 2019/0180231 A1).

Regarding claims 1, 10, and 19, Phillips discloses computer-implemented method for returning a results page responsive to a user search query, comprising:
           receiving a search query from a user (Phillips: paragraph [0003] -  receive, from a first device, a request for a product, Figure 4 - receive a request for a product 410);
determining, responsive to the query, a set of relevant products from a plurality of product listings based on a similarity of the user query to the respective product listings; retrieving inventory information respective of each of the relevant products, the inventory information comprising one or more available fulfillment channels respective of each of the relevant products (Phillips: Figure 4 - identify product locations 43, fulfillment times 440);
ranking the relevant products with respect to each other according to the inventory information (Phillips: paragraph [0079] -  Scores output from the scheduling model may be compared and/or ranked to determine the particular product location from which the requested product will be prepared and to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location);
returning, to the user, a search result comprising a list of the relevant products, ordered according to the ranking  (Phillips: paragraph [0079] - selection may be made by a user associated with scheduling platform (e.g., scheduling platform 225 may receive input from user selecting the particular product location and particular courier)).

Regarding claims 4 and 13, Phillips discloses all of the limitations as noted above in claims 1 and 10.  Phillips further discloses wherein ranking the relevant products comprises: calculating a respective fulfillment score for each of the relevant products; and ranking the relevant products according to the fulfillment scores (Phillips: paragraph [0079] -  Scores output from the scheduling model may be compared and/or ranked to determine the particular product location from which the requested product will be prepared and to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location).  

Regarding claims 6 and 15, Phillips discloses all of the limitations as noted above in claims 1 and 10.  Phillips further discloses wherein the one or more fulfillment channels respective of the relevant products comprise in-store pickup, ship to store, deliver from store, ship to home, and unavailable (Phillips: deliver from store - paragraph [0064] - In this situation, the product may have been prepared for delivery prior to receipt of the request for the product and left at the storage location for later pickup and delivery by a courier).  
Phillips does not expressly disclose in-store pickup, ship to store, ship to home, and unavailable.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The steps would be performed the same regardless of the type of fulfillment channel.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).


Regarding claims 7 and 16, Phillips discloses all of the limitations as noted above in claims 1 and 10.  Phillips further discloses wherein ranking the relevant products comprises: determining a location of the user at the time of the search query; and ranking the relevant products according to respective inventories of the relevant products near the location (Phillips: paragraph [0079] -  Scores output from the scheduling model may be compared and/or ranked to determine the particular product location from which the requested product will be prepared and to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location).  

Regarding claims 8 and 17, Phillips discloses all of the limitations as noted above in claims 1 and 10.  Phillips further discloses wherein ranking the relevant products comprises: determining, according to an stored information associated with the user, a preferred fulfillment channel associated with the user; and ranking the relevant products according to respective inventories of the relevant products for the preferred fulfillment channel (Phillips: Figure 1A - request - product, delivery location, delivery time (preferences), Figure 1A - response).  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 11, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al (US 2019/0180231 A1), in view of Tseng et al (US 10/223,648 B2).  

Regarding claims 2, 11, and 20, Phillips discloses all of the limitations as noted above in claims 1, 10, and 19.  Phillips further discloses wherein ranking the relevant products comprises: calculating a respective fulfillment score for each of the relevant products;  (Phillips: paragraph [0079] -  Scores output from the scheduling model may be compared and/or ranked to determine the particular product location from which the requested product will be prepared and to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location)
Phillips does not expressly disclose scaling a respective relevance score of each of the relevant products by the respective scores; and ranking the relevant products according to the scaled relevance scores.  Tseng discloses scaling a respective relevance score of each of the relevant products by the respective scores; and ranking the relevant products according to the scaled relevance scores (Tseng: Figure 7 - determine a relevance score for each search result 715, rank the search results using the relevance score 720).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Phillips to have included scaling a respective relevance score of each of the relevant products by the respective scores; and ranking the relevant products according to the scaled .

Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al (US 2019/0180231 A1), in view of Tseng et al (US 10/223,648 B2), and further in view of Jadhav et al (US 2017/0330262 A1).  

Regarding claims 3 and 12, Phillips and Tseng teach or suggest all the limitations of claims 2 and 11 as noted above.  Phillips further discloses the fulfillment score  (Phillips: paragraph [0079] -  Scores output from the scheduling model may be compared and/or ranked to determine the particular product location from which the requested product will be prepared and to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location).  The combination of Phillips and Tseng does not disclose wherein calculating the respective score for each of the relevant products comprises, for each relevant product: assigning a respective value to each of the one or more available channels associated with the relevant product; and combining the respective values, the combined values comprising the score.  However, Jadhav teaches wherein calculating the respective score for each of the relevant products comprises, for each relevant product: assigning a respective value to each of the one or more available channels associated with the relevant product; and combining the respective values, the combined values comprising the score (Jadhav: Figure 3 - compute score of each attribute, Figure 3 - generate product rank 308, paragraph [0021] - product-ranking module 210 combines the weights and the score of each attribute with the help 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Phillips and Tseng, in the apparatus and method wherein calculating the respective score for each of the relevant products comprises, for each relevant product: assigning a respective value to each of the one or more available channels associated with the relevant product; and combining the respective values, the combined values comprising the score, as taught by Jadhav since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would provide the best results to the user considering the market demand-supply characteristics (Jadhav: paragraph [0006]).  


Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al (US 2019/0180231 A1), in view of Jadhav et al (US 2017/0330262 A1).  

Regarding claims 5 and 14, Phillips discloses all of the limitations as noted above in claims 4 and 13.  Phillips further discloses the fulfillment score  
Phillips does not expressly disclose wherein calculating the respective score for each of the relevant products comprises, for each relevant product: assigning a respective value to each of the one or more available channels associated with the relevant product; and combining the respective values, the combined values comprising the score.  Jadhav discloses wherein calculating the respective score for each of the relevant products comprises, for each relevant product: assigning a respective value to each of the one or more available channels associated with the relevant product; and combining the respective values, the combined values comprising the score (Jadhav: Figure 3 - compute score of each attribute, Figure 3 - generate product rank 308, paragraph [0021] - product-ranking module 210 combines the weights and the score of each attribute with the help of various combinational functions, and generates a ProductRank for each product in the category).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Phillips to have included wherein calculating the respective score for each of the relevant products comprises, for each relevant product: assigning a respective value to each of the one or more available channels associated with the relevant product; and combining the respective values, the combined values comprising the score, as taught by Jadhav because it would provide the best results to the user considering the market demand-supply characteristics (Jadhav: paragraph [0006]).  

Allowable Subject Matter
Claims 9 and 18 are rejected under 35 U.S.C. 101, but would be allowable if this rejection could be overcome.
The following is an examiner’s statement of reasons for allowance: 


“…wherein ranking the relevant products comprises:
determining an electronic device type from which the search query was received;
assigning values to one or more fulfillment channels associated with the relevant products according to the electronic device type; and
ranking the relevant products according to the assigned values”

ranking the relevant products with respect to each other according to the inventory information (Phillips: paragraph [0079] -  Scores output from the scheduling model may be compared and/or ranked to determine the particular product location from which the requested product will be prepared and to determine the particular courier that will pick up the requested product from the product location and deliver it to the delivery location).  PTO 892 Reference U discloses an approach for ranking based on fulfillment.  Neither Phillips, PTO 892 Reference U nor any of the other cited references teach, suggest, or otherwise render obvious wherein ranking the relevant products comprises:
determining an electronic device type from which the search query was received;
assigning values to one or more fulfillment channels associated with the relevant products according to the electronic device type; and
ranking the relevant products according to the assigned values.   






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0089545 A1, Suslov discloses Ranking Search Results.
US 9,245,271 B1, Ahmed et al discloses Tag scoring for elements associated with a common tag.
US 9,898,772 B1, Word discloses Item recommendation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625